DETAILED ACTION
Claims 1-19 are pending.  Claims 1 and 9 are in independent form.  This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0124207 to Ohwada ("Ohwada") in view of U.S. Patent No. 10,437,495 to Michaud (“Michaud”) and further in view of U.S. Publication 2007/0124542 to Ven (“Ven”).

Regarding claim 1, Ohwada teaches:
A computer-implemented method executed by a host processor of an information handling system comprising a plurality of Peripheral Component Interconnect Express 5(PCIe) devices (Ohwada: Parargaph [0070], “The processor unit 1 refers to the error status circuit 205 of the PCI bus monitor circuit 200, over the PCI bus 10, and memorizes that the target operating signals b 30 and d 50 have become active. Moreover, since the PCI target device specified by the target device selection circuit 203 is the PCI device b 110, the processor unit 1 decides that the PCI device d 130 has made an erroneous response”), each PCIe device comprising a set of PCIe configuration registers containing configuration settings for the PCIe device (Ohwada: Paragraph [0080], “circuit 200b. When a PCI bus reset is executed, the PCI bus 10 is reset to an initial state (bus idle state) and the register such as a configuration resister arranged in a PCI device is also reset”), 

However, Ohwada does not appear to explicitly teach:
wherein the computer-implemented method comprises: 
generating, in response to the IHS transitioning from a lower power state to a higher power state, a PCIe device table containing the configuration 10settings stored within the set of PCIe configuration registers for each of the PCIe devices; 

However, in the same field of endeavor, Michaud teaches:
wherein the computer-implemented method comprises: 
generating, in response to the IHS transitioning from a lower power state to a higher power state, a PCIe device table containing the configuration 10settings stored within the set of PCIe configuration registers for each of the PCIe devices (Michaud: Fig. 2, #202; and Col. 9, lines 26-34, “In step 202, at boot time of the host processor, at least a portion of the binding information previously stored in the partition table is copied from the partition table to a configuration register space of a storage controller of the storage device. The "copying" of the binding information as that term is used herein is intended to be broadly construed to cover a wide variety of different arrangements in which at least portions of the binding information are replicated from the partition table to the configuration register space”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ohwada by having configuration settings stored in registers of each of the PCIe devices, as taught by Michaud.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Michaud would increase performance in storage and assist in avoidance of high latency and of PCIe devices. (Michaud: Col. 1, lines 42-45; Col. 5, lines 9-20; and Col. 14, lines 7-24).

However, the Ohwada/Michaud combination does not appear to teach:
determining, in response to detecting a system management interrupt (SMI), whether or not a spurious reset has occurred for at least one of the PCIe devices; and 
recovering the at least one PCIe device if said determining indicates that a spurious reset has occurred for the at least one PCIe device.

However, in the same field of endeavor, Ven teaches:
determining, in response to detecting a system management interrupt (SMI), whether or not a spurious reset has occurred for at least one of the PCIe devices (Ven: Paragraph [0023], “Processor 102 may also be configured to receive various status signals, such as status signal 206. For example, systems management interrupt ("SMI") signals are well known to those skilled in the art. These signals may be generated by the various components of computer system 100. For example, an SMI signal may be generated in response to various events, such as a system power failure, a component failure, termination of a program, or reboot”; and Paragraph [0026], “determines what kind of interrupt was received and proceeds to the corresponding control steps provided from OS 120. If the invoked interrupt indicates a potential loss of data, then processing proceeds to stage 304. If the invoked interrupt does not indicate a potential loss of data, then operations of write back caches 200 and 204 may continue and processing may loop back to stage 300”); and  
15recovering the at least one PCIe device if said determining indicates that a spurious reset has occurred for the at least one PCIe device (Ven: Fig. 3, #304 and #306; Paragraph [0027], “In stage 304, processor 102 has detected a potential loss of data and enters the appropriate control routine provided by OS 120. For example, various control routines may relate to which of write back caches 200 and 204 are flushed. In addition, the control routines may indicate whether write back caches 200 and 204 are flushed in a particular order or simultaneously. Such a routine may be useful in preserving data ordering. Processing may then flow to stage 306”; and Paragraph [0028], “In stage 306, processor 102 flushes write .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ohwada/Michaud combination by detecting a SMI, determining if the reset that caused the SMI was erroneous, and recover the device, as taught by Ven.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Ven would increase redundancy of the devices data that fail. (Ven: Paragraphs [0006]-[0007]).

Regarding claim 2, the Ohwada/Michaud/Ven combination teaches all of the elements of claim 1 and further teaches:
The computer-implemented method as recited in claim 1, wherein prior to said determining, the computer-implemented method further comprises detecting an SMI that 20is triggered when a timeout error occurs in a particular PCIe device (Ven: Paragraph [0023], “For example, an SMI signal may be generated in response to various events, such as a system power failure, a component failure, termination of a program, or reboot. Usually, an SMI is given the highest priority among all of interrupts in computer system 100. Upon receiving an SMI, OS 120 may then enter a processing routine for the event indicated by the SMI. In some embodiments, OS 120 is configured to control both write back caches 200 and 204 in response to an SMI and take various actions to minimize the risk of data loss”).

Regarding claim 3, the Ohwada/Michaud/Ven combination teaches all of the elements of claim 2 and further teaches:
The computer-implemented method as recited in claim 2, wherein said determining comprises determining that a spurious reset has occurred for the particular PCIe device when the SMI is detected (Ven: Paragraph [0023], “Processor 102 may also be configured to receive various status signals, such as status signal 206. For example, systems management interrupt ("SMI") signals are well known to those skilled in the art. These signals may be generated by the various components of computer system 100. For example, an SMI signal may be generated in response to various events, such as a system power failure, a component failure, termination of a program, or reboot”; and Paragraph [0026], “determines what kind of interrupt was received and proceeds to the corresponding control steps provided from OS 120. If the invoked interrupt indicates a potential loss of data, then processing proceeds to stage 304. If the invoked interrupt does not indicate a potential loss of data, then operations of write back caches 200 and 204 may continue and processing may loop back to stage 300”).

Regarding claim 9, Ohwada teaches:
a plurality of Peripheral Component Interconnect Express (PCIe) devices (Ohwada: Parargaph [0070], “The processor unit 1 refers to the error status circuit 205 of the PCI bus monitor circuit 200, over the PCI bus 10, and memorizes that the target operating signals b 30 and d 50 have become active. Moreover, since the PCI target device specified by the target device selection circuit 203 is the PCI device b 110, the processor unit 1 decides that the PCI device d 130 has made an erroneous response”), each 25comprising a set of PCIe configuration registers containing configuration settings for the PCIe device (Ohwada: Paragraph [0080], “circuit 200b. When a PCI bus reset is executed, the PCI bus 10 is reset to an initial state (bus idle state) and the register such as a configuration resister arranged in a PCI device is also reset”); 

However, Ohwada does not appear to explicitly teach:
a host processor coupled to the PCIe devices and configured to execute: 
a first set of program instructions in response to the IHS transitioning from a lower power state to a higher power state, wherein the first set of 30program instructions are executed to generate a PCIe device table 28DELL:255containing the configuration settings stored within the PCIe configuration registers for each of the plurality of PCIe devices;

However, in the same field of endeavor, Michaud teaches:
a host processor coupled to the PCIe devices and configured to execute: 
a first set of program instructions in response to the IHS transitioning from a lower power state to a higher power state, wherein the first set of 30program instructions are executed to generate a PCIe device table 28DELL:255containing the configuration settings stored within the PCIe configuration registers for each of the plurality of PCIe devices (Michaud: Fig. 2, #202; and Col. 9, lines 26-34, “In step 202, at boot time of the host processor, at least a portion of the binding information previously stored in the partition table is copied from the partition table to a configuration register space of a storage controller of the storage device. The "copying" of the binding information as that term is used herein is intended to be broadly construed to cover a wide variety of different arrangements in which at least portions of the binding information are replicated from the partition table to the configuration register space”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Ohwada by having configuration settings stored in registers of each of the PCIe devices, as taught by Michaud.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Michaud would increase performance in storage and assist in avoidance of high latency and of PCIe devices. (Michaud: Col. 1, lines 42-45; Col. 5, lines 9-20; and Col. 14, lines 7-24).

However, the Ohwada/Michaud combination does not appear to teach:
a second set of program instructions in response to detecting a system management interrupt (SMI), wherein the second set of program 5instructions are executed to determine if a spurious reset has occurred for at least one of the PCIe devices; and 
a third set of program instructions to recover the at least one PCIe device if the second set of program instructions determine that a spurious reset has occurred for the at least one PCIe device.

However, in the same field of endeavor, Ven teaches:
a second set of program instructions in response to detecting a system management interrupt (SMI), wherein the second set of program 5instructions are executed to determine if a spurious reset has occurred for at least one of the PCIe devices (Ven: Paragraph [0023], “Processor 102 may also be configured to receive various status signals, such as status signal 206. For example, systems management interrupt ("SMI") signals are well known to those skilled in the art. These signals may be generated by the various components of computer system 100. For example, an SMI signal may be generated in response to various events, such as a system power failure, a component failure, termination of a program, or reboot”; and Paragraph [0026], “determines what kind of interrupt was received and proceeds to the corresponding control steps provided from OS 120. If the invoked interrupt indicates a potential loss of data, then processing proceeds to stage 304. If the invoked interrupt does not indicate a potential loss of data, then operations of write back caches 200 and 204 may continue and processing may loop back to stage 300”); and 
a third set of program instructions to recover the at least one PCIe device if the second set of program instructions determine that a spurious reset has occurred for the at least one PCIe device (Ven: Fig. 3, #304 and #306; Paragraph [0027], “In stage 304, processor 102 has detected a potential loss .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Ohwada/Michaud combination by detecting a SMI, determining if the reset that caused the SMI was erroneous, and recover the device, as taught by Ven.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Ven would increase redundancy of the devices data that fail. (Ven: Paragraphs [0006]-[0007]).

Regarding claim 10, the Ohwada/Michaud/Ven combination teaches all of the elements of claim 9 and further teaches:
The information handling system as recited in claim 9, wherein the first set of program instructions are executed by the host processor whenever a system platform of the IHS transitions from an S1-S5 state to an S0 state (Michaud: Fig. 2, #202; and Col. 9, lines 26-34, “In step 202, at boot time of the host processor, at least a portion of the binding information previously stored in the partition table is copied from the partition table to a configuration register space of a storage controller of the storage device. The "copying" of the binding information as that term is used herein is intended to be broadly .

Regarding claim 11, the Ohwada/Michaud/Ven combination teaches all of the elements of claim 9 and further teaches:
wherein the first set of program instructions are executed by the host processor in response to an interceptable event (Ven: Paragraph [0023], “Processor 102 may also be configured to receive various status signals, such as status signal 206. For example, systems management interrupt ("SMI") signals are well known to those skilled in the art. These signals may be generated by the various components of computer system 100. For example, an SMI signal may be generated in response to various events, such as a system power failure, a component failure, termination of a program, or reboot”) that occurs when an operating system of the IHS is booted (Michaud: Fig. 2, #202; and Col. 9, lines 26-34, “In step 202, at boot time of the host processor, at least a portion of the binding information previously stored in the partition table is copied from the partition table to a configuration register space of a storage controller of the storage device. The "copying" of the binding information as that term is used herein is intended to be broadly construed to cover a wide variety of different arrangements in which at least portions of the binding information are replicated from the partition table to the configuration register space”; Col. 4, lines 32-37, “The binding information that binds a designated portion of the host non-volatile memory .  

Regarding claim 12, the Ohwada/Michaud/Ven combination teaches all of the elements of claim 9 and further teaches:
The information handling system as recited in claim 9, wherein the second set of 20program instructions executed by the host processor determine that a spurious reset has occurred for a particular PCIe device if the SMI is triggered in response to a timeout error that occurs in the particular PCIe device (Ven: Paragraph [0023], “For example, an SMI signal may be generated in response to various events, such as a system power failure, a component failure, termination of a program, or reboot. Usually, an SMI is given the highest priority among all of interrupts in computer system 100. Upon receiving an SMI, OS 120 may then enter a processing routine for the event indicated by the SMI. In some embodiments, OS 120 is configured to control both write back caches 200 and 204 in response to an SMI and take various actions to minimize the risk of data loss”; and Paragraph [0026], “determines what kind of interrupt was received and proceeds to the corresponding control steps provided from OS 120. If the invoked interrupt indicates a potential loss of data, then processing proceeds to stage 304. If the invoked interrupt does not indicate a potential loss of data, then operations of write back caches 200 and 204 may continue and processing may loop back to stage 300”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohwada in view of Michaud in view of Ven and further in view of U.S. Publication 2017/0068607 to Herzi et al. (“Herzi”).

Regarding claim 4, the Ohwada/Michaud/Ven combination teach all of the elements of claim 1.  However, the combination does not appear to teach:
wherein prior to said determining, the computer-implemented method further comprises detecting an SMI that is triggered periodically via SMI polling.  

However, in the same field of endeavor, Herzi teaches:
wherein prior to said determining, the computer-implemented method further comprises detecting an SMI that is triggered periodically via SMI polling  (Herzi: Parargaph [0029], “The SMI occurs based, at least in part, on the SMI interval set in step 202. If an SMI has not occurred at step 204, then the method may continue to poll to determine if an SMI has occurred. In one embodiment, information handling system 128 continuously polls, polls on a predetermined interval, polls according to one or more parameters associated with processor 102 or any other polling or detecting known to one of ordinary skill in the art to determine if an SMI has occurred”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ohwada/Michaud/Ven combination by detecting an SMI that is triggered periodically via SMI polling, as taught by Herzi.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Herzi assist by having a better protected system by efficiently detecting errors. (Herzi: Paragraphs [0042]-[0044]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohwada in view of Michaud in view of Ven and further in view of U.S. Publication 2009/0210607 to Hanscom et al. (“Hanscom”).

wherein if said determining indicates that a spurious reset has occurred for the at least one PCIe device, 10said recovering comprises using the configuration settings stored within the PCIe device table to restore the configuration settings stored within the set of PCIe configuration registers included within the at least one PCIe device.

However, in the same field of endeavor, Hanscom teaches:
wherein if said determining indicates that a spurious reset has occurred for the at least one PCIe device, 10said recovering comprises using the configuration settings stored within the PCIe device table to restore the configuration settings stored within the set of PCIe configuration registers included within the at least one PCIe device (Hanscom: Paragraph [0019], “As discussed in greater detail, PCI link configuration information contained in the root complex configuration registers is stored in the fencing module 105 and used during a recovery operation while the fence is active. After the Root complex recovery reset, the root complex configuration registers are reloaded with the values stored prior to recovery and then the fence is dropped. In some embodiments this may allow the recovery action to appear transparent to the PCI link as a whole allowing the adapter to maintain an active PCI link and retain it memory contents which can then be logged by the root complex after recovery”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ohwada/Michaud/Ven combination by recovering the device consists of restoring configuration settings within the registers of the device, as taught by Hanscom.  One of ordinary skill in the art would have been motivated to make this modification 

Regarding claim 16, the Ohwada/Michaud/Ven combination teach all of the elements of claim 9.  However, the combination does not appear to teach:
wherein the third set of program instructions executed by the host processor recover the at least one PCIe device by using the configuration settings stored within the PCIe device table to restore the configuration settings stored within the set of PCIe configuration registers included within the at least one PCIe device.

However, in the same field of endeavor, Hanscom teaches:
wherein the third set of program instructions executed by the host processor recover the at least one PCIe device by using the configuration settings stored within the PCIe device table to restore the 15configuration settings stored within the set of PCIe configuration registers included within the at least one PCIe device (Hanscom: Paragraph [0019], “As discussed in greater detail, PCI link configuration information contained in the root complex configuration registers is stored in the fencing module 105 and used during a recovery operation while the fence is active. After the Root complex recovery reset, the root complex configuration registers are reloaded with the values stored prior to recovery and then the fence is dropped. In some embodiments this may allow the recovery action to appear transparent to the PCI link as a whole allowing the adapter to maintain an active PCI link and retain it memory contents which can then be logged by the root complex after recovery”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Ohwada/Michaud/Ven combination .

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohwada in view of Michaud in view of Ven and further in view of U.S. Publication 2009/0158069 to Oh (“Oh”).

Regarding claim 7, the Ohwada/Michaud/Ven combination teach all of the elements of claim 1.  However, the combination does not appear to teach:
if said determining 15indicates that a spurious reset has occurred for the at least one PCIe device, the computer- implemented method further comprises disabling Active State Power Management (ASPM) support for the at least one PCIe device.

However, in the same field of endeavor, Oh teaches:
if said determining 15indicates that a spurious reset has occurred for the at least one PCIe device, the computer-implemented method further comprises disabling Active State Power Management (ASPM) support for the at least one PCIe device (Oh: Paragraph [0003], “to an apparatus and method for power management control, wherein each power management state related to a Link that is in an active state between a chipset and a device, for example, an L0s and L1 state of Active State Power management (ASPM), which is a power management specification related to a Link between a chipset and a device, is disabled when a system enters a predetermined operating state, for example, an S3 or S4 state, and the disabled ASPM state (L0s or L1) is reactivated when the system is resumed, thereby supporting the L0s and L1 states which are Link power management states between the chipset and the device”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ohwada/Michaud/Ven combination by disabling ASPM state, as taught by Oh.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Oh advantageously prevents system hangs and improves the power usage of the device. (Oh: Paragraph [0026]).

Regarding claim 8, the Ohwada/Michaud/Ven/Oh combination teach all of the elements of claim 7 and further teaches:
further comprising re-20enabling ASPM support for the at least one PCIe device on a subsequent reboot of the information handling system (Oh: Parargaph [0003], “to an apparatus and method for power management control, wherein each power management state related to a Link that is in an active state between a chipset and a device, for example, an L0s and L1 state of Active State Power management (ASPM), which is a power management specification related to a Link between a chipset and a device, is disabled when a system enters a predetermined operating state, for example, an S3 or S4 state, and the disabled ASPM state (L0s or L1) is reactivated when the system is resumed, thereby supporting the L0s and L1 states which are Link power management states between the chipset and the device”).

Regarding claim 17, the Ohwada/Michaud/Ven combination teach all of the elements of claim 9.  However, the combination does not appear to teach:
wherein the host processor is further configured to execute a fourth set of program instructions to disable Active 20State Power Management (ASPM) support for the at least one PCIe device if the second set of program instructions determine that a spurious reset has occurred for the at least one PCIe device.


wherein the host processor is further configured to execute a fourth set of program instructions to disable Active 20State Power Management (ASPM) support for the at least one PCIe device if the second set of program instructions determine that a spurious reset has occurred for the at least one PCIe device (Oh: Paragraph [0003], “to an apparatus and method for power management control, wherein each power management state related to a Link that is in an active state between a chipset and a device, for example, an L0s and L1 state of Active State Power management (ASPM), which is a power management specification related to a Link between a chipset and a device, is disabled when a system enters a predetermined operating state, for example, an S3 or S4 state, and the disabled ASPM state (L0s or L1) is reactivated when the system is resumed, thereby supporting the L0s and L1 states which are Link power management states between the chipset and the device”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Ohwada/Michaud/Ven combination by disabling ASPM state, as taught by Oh.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Oh advantageously prevents system hangs and improves the power usage of the device. (Oh: Paragraph [0026]).

Regarding claim 18, the Ohwada/Michaud/Ven/Oh combination teach all of the elements of claim 17 and further teaches:
wherein the host 25processor is further configured to execute a fifth set of program instructions to re-enable ASPM support for the at least one PCIe device on a subsequent reboot of the information handling system (Oh: Parargaph [0003], “to an apparatus and method for power management control, wherein each power management state related to a Link that is in an active state between a chipset and .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohwada in view of Michaud in view of Ven in view of U.S. Publication 2013/0159581 to Kegel (“Kegel”) and further in view of U.S. Publication 2010/0251014 to Yagi (“Yagi”).

Regarding claim 13, the Ohwada/Michaud/Ven combination teach all of the elements of claim 12.  However, the combination does not appear to teach:
wherein the plurality of 25PCIe devices comprise at least one PCI-to-PCI bridge, and wherein the SMI is triggered by a non-maskable interrupt (NMI),

However, in the same field of endeavor, Kegel teaches:
wherein the plurality of 25PCIe devices comprise at least one PCI-to-PCI bridge, and wherein the SMI is triggered by a non-maskable interrupt (NMI) (Kegel: Paragraph [0033], “The structure of the register set 205 allows any incoming interrupt message type to be remapped to any interrupt message type based on values stored in the MTC field 300 and the corresponding type fields 305-345 MT0-MT7. For example, an NMI interrupt (3) can be remapped to a fixed interrupt (0) by storing the value 000 in the MT3 field 320; an SMI interrupt (2) can be remapped to an NMI interrupt (3) by storing the value (011) in the MT2 field 315, and so on, as desired by the application. Note that this remapping applies to all interrupts received by I/O MMU 120 from any peripheral 215”), 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Ohwada/Michaud/Ven combination by having the SMI being triggered by a non-maskable interrupt (NMI), as taught by Kegel.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Kegel improve the amount of time needed to handle interrupts and also can help prevent denial of service due to an incorrect interrupt type being handled. (Kegel: Paragraphs [0006]-[0007]).

However, the Ohwada/Michaud/Ven/Kegel combination does not appear to teach:
which is generated by the at least one PCI-to-PCI bridge when a timeout error occurs in a PCIe device connected to the at least one PCI-to- PCI bridge.

However, in the same field of endeavor, Yagi teaches:
which is generated by the at least one PCI-to-PCI bridge when a timeout error occurs in a PCIe device connected to the at least one PCI-to- PCI bridge (Yagi: Parargaph [0018], “IO hub 13 is also connected to the MR-IOV PCIe SW 2 or the PCIe device 3 through RPs (Root Port) 14 that each function as a PCIe bridge. The RPs 14 are configured to be connected to the CPU 11 through a primary bus”; Abstract, “The computer comprises a root port for detecting a failure on a PCIe path, and then for issuing a SMI (System Maintenance Interrupt) to a CPU; and the CPU for, on the receipt of the SMI, executing BIOS to issue, through the root port, a PCIe reset to the PCIe path on which the failure has occurred”; and Paragraph [0005], “failure which has occurred in the PCIe device is notified to the root port through downstream and upstream ports of the PCIe switch. The root port notifies the CPU of this failure by interrupting the CPU through the primary bus. A failure on another PCIe path including a PCIe switch is notified to the root port through a PCIe switch in which the failure has been detected, or through a higher .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Ohwada/Michaud/Ven/Kegel combination by generating an interrupt via the PCI-to-PCI bridge when a timeout occurs, as taught by Yagi.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Yagi improve the speed of failure detection. (Yagi: Paragraphs [0026]- [0027]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohwada in view of Michaud in view of Ven in view of Oh and further in view of U.S. Publication 2019/0332391 to Ndu (“Ndu”).

Regarding claim 19, the Ohwada/Michaud/Ven/Oh combination teach all of the elements of claim 18.  However, the combination does not appear to teach:
wherein the first, second, 30third, fourth and fifth program instructions are included within boot firmware and System 30DELL:255Management Mode (SMM) program code, which is stored within a computer readable non-volatile (NV) memory of the information handling system


wherein the first, second, 30third, fourth and fifth program instructions are included within boot firmware and System 30DELL:255Management Mode (SMM) program code, which is stored within a computer readable non-volatile (NV) memory of the information handling system (Ndu: Parargaph [0032], “As used herein, " SMM" (or system management mode) may be an operating mode of the processor of a system or computing device. During SMM, the processor may suspend normal executions. For example, the processor may suspend OS executions. While the executions are suspended, machine-readable instructions in the systems firmware may execute, for example, to gather the processor state, handle an event, or for some other purpose. System hardware or software may send a signal or write, called a system management interrupt (SMI) to indicate to the processor to enter SMM”; and Paragraph [0016], “a "machine-readable storage medium" may be any electronic, magnetic, optical, or other physical storage apparatus to contain or store information such as executable instructions, data, and the like. For example, any machine-readable storage medium described herein may be any of Random Access Memory (RAM), volatile memory, non-volatile memory, flash memory, a storage drive (e.g., a hard drive), a solid state drive, any type of storage disc (e.g., a compact disc, a DVD, etc.), and the like, or a combination thereof. Any machine-readable storage medium described herein may be non-transitory”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Ohwada/Michaud/Ven/Oh combination by having the program instructions in firmware and in a system management mode program code, as taught by Ndu.  One of ordinary skill in the art would have been motivated to make this modification because the methods of Ndu allow the suspension of executions by using the SMM mode code and then the boot firmware will allow the changing of information. (Ndu: Paragraphs [0016]-[0017] and [0032]).
Allowable Subject Matter
Claims 5 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 5 (representative of claim 14), it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects, that in combination with the remainder of the claim, differentiate it from prior art:  
5.	The computer-implemented method as recited in claim 4, wherein said determining comprises:  
27DELL:255reading the configuration settings stored within the PCIe device table for each PCIe device; and 
determining that a spurious reset has occurred for at least one PCIe device if the configuration settings stored within the PCIe device table for the at least 5one PCIe device indicate that a command register is disabled when the at least one PCIe device is in a working state.  

	Claim 15 is dependent upon dependent claim 14.  Therefore claim 15 is allowable by the virtue of dependency.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.  Firstly, applicant argues that Michaud does not teach generating a table containing configuration settings stored within the set of PCIe configuration registers for the devices.  Examiner disagrees, Michaud teaches the moving/copying of a table of configuration settings to a register of the device when an issue occurs such as a boot or going from a low power state to a high power state.  The .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 10229017 B1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 10229017 B1: A device reset will trigger PCIe link down errors, which triggers SMI (settings management infrastructure) errors. The BIOS SMI handler will then reset the whole system before the disk dump is done.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/M.N.P./Examiner, Art Unit 2114

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114